         Case 1:16-cv-09461-RA Document 73 Filed 05/26/20 Page 1 of 1
                                                                      USDC-SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
 UNITED STATES DISTRICT COURT                                         DOC#:
 SOUTHERN DISTRICT OF NEW YORK                                        DATE FILED: 5/26/2020


 JASMINE BESISO; MYRONE POWELL,

                              Plaintiffs,
                                                                 No. 16-CV-9461 (RA)
                         v.
                                                                         ORDER
 MATT BARNES; DEMARCUS COUSINS,

                              Defendants.


 RONNIE ABRAMS, United States District Judge:

         On February 11, 2020, the Court granted the parties’ “request to extend the time

 for mediation to a date in April 2020.” Dkt. 71. The Court warned, however, that

 “[a]bsent good cause, no further extensions will be granted.” Id. No later than May 29,

 2020, the parties shall file a joint letter updating the Court on the status of this action,

 including their mediation efforts.

 SO ORDERED.

Dated:     May 26, 2020
           New York, New York

                                                    Ronnie Abrams
                                                    United States District Judge
